Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2021

                                      No. 04-21-00058-CV

DIAMOND ENVIRONMENTAL MANAGEMENT, L.P.; Bexar County Emergency Service
        District No. 5; and Bexar County Emergency Service District No. 10,
                                    Appellants

                                                v.

                             CITY OF SAN ANTONIO, TEXAS,
                                       Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-26125
                            Honorable Aaron Haas, Judge Presiding


                                         ORDER

        This appeal was originally designated as an accelerated appeal filed by three appellants:
Bexar County Emergency Services District No. 5, Bexar County Emergency Services District
No. 10, and Diamond Environmental Management, L.P. (collectively, “appellants”). One of the
appellants, Diamond Environmental Management, L.P., and the appellee, the City of San
Antonio filed notices with this court stating the appeal from the final judgment granting the
City‘s plea to the jurisdiction should not be treated as accelerated. We agree and the direct the
clerk of this court to re-set appellate deadlines accordingly.

        Ms. Mary Beth Sasala and Ms. Maria Gallegos are the court reporters responsible for
filing the reporter’s records in this appeal. On March 4, 2021, this court ordered appellants to
provide written proof to this court no later than March 15, 2021 that either (1) Ms. Sasala’s fee
has been paid or arrangements have been made to pay her fee; or (2) appellants are entitled to
appeal without paying Ms. Sasala’s fee. Our order cautioned appellants that if they failed to
respond within the time provided, this court would only consider those issues raised in
appellants’ briefs that do not require a reporter’s record from Ms. Sasala for a decision. See TEX.
R. APP. P. 37.3(c).

        On March 4, 2021, this court ordered Ms. Gallegos to file either (1) a notification of late
record stating appellants have not paid or made arrangements to pay for the reporter’s record or
(2) the reporter’s record no later than March 15, 2021.
       Although this appeal is no longer designated as an accelerated appeal, the above
deadlines remain unchanged.



                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court